Citation Nr: 0936419	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  96-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a July 1972 rating decision of the agency of original 
jurisdiction (AOJ), that denied entitlement to service 
connection for a nervous disorder (acquired psychiatric 
disorder), contained clear and unmistakable error.


                                                    
REPRESENTATION

Appellant represented by: Kenneth  M. Carpenter

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1968 to 
February 1972, with service in the Republic of Vietnam from 
May 8, 1970, to May 7, 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of September 1996 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the appellant's claim involving 
clear and unmistakable error and he subsequently appealed to 
the Board for review.  

Following a review of the evidence, the Board issued a 
decision in December 1997.  That decision dismissed the 
appellant's claim involving clear and unmistakable error on 
the basis that the appellant had failed to allege a specific 
error of law or fact in the RO's decision denying his claim 
for service connection for an acquired psychiatric disorder.  
The appellant was notified of this action and he then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  The 
Court subsequently vacated and remanded the Board's decision.

The Board then issued a decision in March 1999 - again, the 
Board denied the appellant's claim.  Once again the appellant 
appealed the Board's action to the Court.  The Court then 
vacated the Board's decision; the claim was remanded for 
further proceedings.  

A Board decision on March 23, 2001, denied the appellant's 
clear and unmistakable error claim.  As in the past, the 
matter was appealed to the Court.  This time, however, the 
Court affirmed the Board's March 2001 decision.  The Court 
noted that the Board's March 2001 decision had considered and 
rejected several arguments or "theories" advanced by the 
appellant and his former representative in support of the CUE 
claim.  The Court noted that the Board had found as follows:

(1)  that the appellant was not entitled 
to presumptive service connection for a 
psychiatric disorder pursuant to the 
provisions of 38 C.F.R. §§ 3.307, 3.309, 
because, at the time of the RO's July 
1972 decision, he did not suffer from any 
psychiatric disease subject to 
presumptive service connection;

(2)  that the appellant was not entitled 
to service connection for a psychiatric 
disorder on the basis of chronicity 
and/or continuity of symptomatology 
pursuant to the provisions of 38 C.F.R. § 
3.303(b) because there was no evidence of 
record that the appellant had had a 
psychiatric disability during his period 
of active service; and,

(3)  that the provisions of 38 U.S.C.A. § 
1154(b) did not apply to the appellant's 
claim for service connection for an 
acquired psychiatric disorder at the time 
of the RO's July 1972 denial of the claim 
because the appellant did not engage in 
combat with the enemy in Vietnam.

The Court specifically found in its decision that the Board's 
factual determinations that:

(1)  at the time of the RO's July 1972 
decision the appellant did not suffer 
from any psychiatric disease subject to 
presumptive service connection;

(2)  there was no evidence of record that 
the appellant had had a psychiatric 
disability during his period of active 
service; and,

(3)  the appellant did not engage in 
combat with the enemy in Vietnam 

       - were all not clearly 
erroneous.

The Court also found, in affirming the Board's March 23, 
2001, decision that the Board's decision was in accordance of 
law in adjudicating the theories advanced by the appellant 
and his former representative which were discussed in the 
Board's decision and that the Board provided a satisfactory 
explanation for its decision.  

Nevertheless, the Court found that the appellant and his 
former accredited representative had advanced one more theory 
for their argument that the prior final denial of the 
appellant's claim by the July 1972 rating decision involved 
clear and unmistakable error that the Board did not consider 
and discuss in its March 23, 2001, decision.  The additional 
theory was that the RO, in the July 1972 rating decision, 
made a finding of fact characterizing the appellant's post-
service condition as an "anxiety reaction" as opposed to a 
"combat reaction", and that this finding of fact involved 
clear and unmistakable error such that, had the alleged error 
not been made, the appellant would have been entitled to 
service connection for an acquired psychiatric disorder.  The 
Court then remanded the matter to the Board for a new 
decision on the issue of whether the RO's July 1972 decision 
denying entitlement to service connection for an acquired 
psychiatric disorder involved clear and unmistakable error by 
not finding that the appellant suffered at that time from a 
"combat reaction" incurred in service.

All other theories and arguments in support of the 
appellant's clear and unmistakable error claim, which were 
previously advanced by the appellant and his former 
accredited representative having been found by the Board in 
its March 23, 2001, decision to be without merit, and the 
Board's decision in that regard having been affirmed by the 
Court, the Board concluded that its most previous decision 
was limited to consideration of the theory/argument that the 
RO in the July 1972 rating decision made a finding of fact 
characterizing the appellant's post-service condition as an 
"anxiety reaction" as opposed to a "combat reaction" and 
that this finding of fact involved clear and unmistakable 
error such that, had the alleged error not been made, the 
appellant would have been entitled to service connection for 
an acquired psychiatric disorder.

The Board issued a decision on the above in July 2005.  The 
appellant and his former accredited representative were 
notified of this action and the claim was again appealed to 
the Court for review.  The Court then issued a Memorandum 
Decision in October 2007 that found that the Board had erred 
in not returning the decision to the RO for adjudication in 
the first instance.  The Court found that since the appellant 
provided a new theory with respect to clear and unmistakable 
error, the Board should have remanded the claim to the RO so 
that the RO could issue a decision with respect to the "new 
theory" of the case.  Since the Board did not do this, the 
Board violated Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004) and Jarrell v. Nicholson, 20 Vet. App. 326 (2006) (en 
banc).  As such, the Court determined that it should vacate 
the Board's July 2005 decision.  

The claim was then returned to the Board for further action.  
Subsequently, the Board remanded the claim in June 2008.  The 
claim was sent to the RO for adjudication, in accordance with 
the Court's directions.  The RO denied the appellant's claim 
and issued an SSOC with respect to this issue.  The claim has 
since been returned to the Board for further action.

It is noted that the appellant is no longer being represented 
by K. M. Carpenter, Attorney at Law.  The appellant notified 
the RO that his relationship with Mr. Carpenter had been 
terminated and that he was now representing himself in this, 
and any other matter, before the VA.  


FINDINGS OF FACT

The RO's rating decision of July 1972, which denied 
entitlement to service connection for an acquired psychiatric 
disorder and found that the appellant did not have a combat 
reaction that was incurred in service, properly applied the 
statutory and regulatory provisions extant at the time to the 
correct facts.  In other words, the rating decision was 
consistent with and supported by the evidence of record and 
the existing legal authority.




CONCLUSIONS OF LAW

1.  The July 1972 RO's decision that denied entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1972); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The July 1972 rating decision, that denied entitlement to 
service connection for an acquired psychiatric disorder, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 
(1972).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, that the Veterans Claims Assistance 
Act of 2000 (VCAA), (West 2002) is not applicable to claims 
alleging clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (holding that the VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with notice letters (and many 
SSOCs that have been issued over the years) have notified the 
appellant of the type of evidence needed to substantiate his 
claim involving clear and unmistakable error.

Under 38 C.F.R. § 3.105(a) (2008), clear and unmistakable 
error requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Also, broad allegations of 
failure to follow regulations or any other non-specific claim 
of error does not classify as clear and unmistakable error.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993), motion for review en banc 
denied Feb. 3, 1994 (per curium).  If an appellant raises 
clear and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, that if 
true, would be clear and unmistakable error on its face, with 
persuasive reasons given as to why the result would have been 
manifestly different but for the alleged error.  Id., Scott 
v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, the appellant must make his claim of 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.  "[S]imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed or evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Id.  It must be remembered that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id.

Turning to an analysis of the appellant's case, the Board 
finds initially that the RO's rating decision in July 1972, 
to which the appellant was notified, is final since it was 
not appealed and is accepted as correct in the absence of 
clear and unmistakable error.

The appellant contends that the RO erred when it found that 
the appellant's psychiatric disorder was not related to or 
caused by his military service.  For disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war, the 
United States will pay to any appellant thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was aggravated, but no compensation, but no 
compensation shall be paid if the disability is the result of 
the appellant's own willful misconduct.  38 U.S.C. § 310 
(1972).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through application of 
statutory presumptions.  Each disabling condition shown by a 
appellant's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Veterans Administration 
[the Department of Veterans Affairs] to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1972).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1972).

Personality disorders as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1972).

In 1972, the following guidance was provided with respect to 
psychiatric disorders.  The field of mental disorders 
represents the greatest possible variety of etiology, 
chronicity and disabling effects, and requires differential 
consideration in these respects.  The sections under mental 
disorders are concerned with the rating of psychiatric 
conditions and specifically psychotic, psychoneurotic and 
psychophysiologic disorders, as well as mental disorders 
accompanying organic brain disease.  Advances in modern 
psychiatry during and since World War II have been rapid and 
profound and have extended to the entire medical profession a 
better understanding of and deeper insight into the 
etiological factors, psychodynamics, and psychopathological 
changes which occur in mental disease and emotional 
disturbances.  The psychiatric nomenclature employed is based 
on the Diagnostic and Statistical Manual of Mental Disorders, 
1952 Edition, American Psychiatric Association, and is 
incorporated in the Standard Nomenclature of Diseases and 
Operations, fourth edition, 1952, American Medical 
Association.  This nomenclature has been adopted by the 
Department of Medicine and Surgery of the Veterans 
Administration.  It limits itself to the classification of 
disturbances of mental functioning.  To comply with the 
fundamental requirements for rating psychiatric conditions, 
it is imperative that rating personnel familiarize themselves 
thoroughly with this manual (American Psychiatric Association 
Manual, 1952 edition) which will be hereinafter referred to 
as the APA manual.  38 C.F.R. § 4.125 (1972).

It must be established first that a true mental disorder 
exists.  The disorder will be diagnosed in accordance with 
the APA manual.  A diagnosis not in accord with this manual 
is not acceptable for rating purposes and will be returned 
through channels to the examiner.  38 C.F.R. § 4.126 
(substantiation of diagnosis) (1972).

The Diagnostic and Statistical Manual of Mental Disorders, 
1952 Edition, American Psychiatric Association (APA manual) 
(also known as DSM) referred to in 38 C.F.R. §§ 4.125, 4.126 
(1972) included the following:

Psychoneurotic Disorders

The chief characteristic of these 
disorders is "anxiety" which may be 
directly felt and expressed or which may 
be unconsciously and automatically 
controlled by the utilization of various 
psychological defense mechanisms 
(depression, conversion, displacement, 
etc.).  In contrast to those with 
psychoses, patients with psychoneurotic 
disorders do not exhibit gross distortion 
or falsification of external reality 
(delusions, hallucinations, illusions) 
and they do not present gross 
disorganization of the personality.  
Longitudinal (lifelong) studies of 
individuals with such disorders usually 
present evidence of periodic or constant 
maladjustment of varying degree from 
early life.  Special stress may bring 
about acute symptomatic expression of 
such disorders.

"Anxiety" in psychoneurotic disorders 
is a danger signal felt and perceived by 
the conscious portion of the personality.  
It is produced by a threat from within 
the personality (e.g., by supercharged 
repressed emotions, including such 
aggressive impulses as hostility and 
resentment), with or without stimulation 
from such external situations as loss of 
love, loss of prestige, or threat of 
injury.  The various ways in which the 
patient attempts to handle this anxiety 
results in the various types of reactions 
listed below.  In recording such 
reactions the terms "traumatic 
neurosis," or "traumatic reaction" 
will not be used; instead, the particular 
psychiatric reaction will be specified.  
Likewise, the term "mixed reaction" 
will not be used; instead, the 
predominant type of reaction will be 
recorded, qualified by reference to other 
types of reactions as part of the 
symptomatology.

000-x01 Anxiety reaction.  In this kind 
of reaction the anxiety is diffuse and 
not restricted to definite situations or 
objects, as in the case of phobic 
reactions.  It is not controlled by any 
specific psychological defense mechanism 
as in other psychoneurotic reactions.  
This reaction is characterized by anxious 
expectation and frequently associated 
with somatic symptomatology.  The 
condition is to be differentiated from 
normal apprehensiveness or fear.  The 
term is synonymous with the former term 
"anxiety state."

Transient Situational Personality 
Disorders

This general classification should be 
restricted to reactions which are more or 
less transient in character and which 
appear to be an acute symptom response to 
a situation without apparent underlying 
personality disturbance.  The symptoms 
are the immediate means used by the 
individual in his struggle to adjust to 
an overwhelming situation.  In the 
presence of good adaptive capacity, 
recession of symptoms generally occurs 
when the situational stress diminishes.  
Persistent failure to resolve will 
indicate a more severe underlying 
disturbance and will be classified 
elsewhere.

000-x81 Gross stress reaction.  Under 
conditions of great or unusual stress, a 
normal personality may utilize 
established patterns of reaction to deal 
with overwhelming fear.  The patterns of 
such reactions differ from those of 
neurosis or psychosis chiefly with 
respect to clinical history, 
reversibility of reaction, and its 
transient character.  When promptly and 
adequately treated, the condition may 
clear rapidly.  It is also possible that 
the condition may progress to one of the 
neurotic reactions.  If the reaction 
persists, this term is to be regarded as 
a temporary diagnosis to be used only 
until a more definitive diagnosis is 
established.  This diagnosis is justified 
only in situations in which the 
individual has been exposed to severe 
physical demands or extreme emotional 
stress such as in combat or in civilian 
catastrophe (fire, earthquake, explosion, 
etcetera).  In many instances this 
diagnosis applies to previously more or 
less "normal" persons who have 
experienced intolerable stress.  The 
particular stress involved will be 
specified as (1) combat or (2) civilian 
catastrophe.

The APA manual (or DSM) was revised by the American 
Psychiatric Association and the Diagnostic and Statistical 
Manual of Mental Disorders, Second Edition, was published in 
1968.  The DSM-II included the following:

VIII, Transient Situational Disturbances 
(307).  This major category is reserved 
for more or less transient disorders of 
any severity (including those of 
psychotic proportions) that occur in 
individuals without any apparent 
underlying mental disorders and that 
represent an acute reaction to 
overwhelming environmental stress.  A 
diagnosis in this category should specify 
the cause and manifestations of the 
disturbance so far as possible.  If the 
patient has good adaptive capacity his 
symptoms usually recede as the stress 
diminishes.  If, however, the symptoms 
persist after the stress is removed, the 
diagnosis or another mental disorder is 
indicated.  

Disorders in this category are classified 
according to the patient's developmental 
stage as follows:

307.3 Adjustment reaction of adult life.
Example:  Resentment with depressive tone 
associated with an unwanted pregnancy and 
manifested by hostile complaints and 
suicidal gestures.  
Example:  Fear associated with military 
combat and manifested by trembling, 
running and hiding. 
Example:  A Ganser syndrome associated 
with death sentence and manifested by 
incorrect but approximate answers to 
questions.

As noted above, the diagnostic criteria of DSM-II were 
adopted in 1968 but, as of the time of the July 1972 rating 
decision which the appellant contends involved clear and 
unmistakable error, 38 C.F.R. §§ 4.125 and 4.126 had not been 
amended to refer to DSM-II.

The diagnosis of post-traumatic stress disorder (PTSD) first 
appeared in the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition (DSM-III) published by the American 
Psychiatric Association in February 1980.  Two subtypes of 
the diagnosis of PTSD were listed in DSM-III as follows:

308.30 PTSD, Acute. 
A.  Onset of symptoms within six months 
of the trauma.  B.  Duration of symptoms 
of less than six months.

309.81 PTSD, Chronic or Delayed Either of 
the following, or both: 
(1)  duration of symptoms of six months 
or more (chronic) 
(2)  onset of symptoms at least six 
months after the trauma (delayed)

With respect to the claim now before the Board, in March 
1972, VA received from the appellant a VA Form 21-526, 
Veteran's Application for Compensation and Pension.  On this 
application, which was the appellant's original VA 
compensation claim, he listed a "nerve condition" as a 
disease for which the claim was made.

VA then obtained the appellant's service medical treatment 
records, which were entirely negative for any psychiatric 
complaints, findings, or diagnosis.  At an examination for 
separation in January 1972, the appellant was evaluated as 
psychiatrically normal, and no defects or diagnoses of any 
kind were listed.

The appellant's Department of Defense (DD) Form 214, 
separation document, and his Department of the Army (DA) Form 
20, service personnel record, did not show that he engaged in 
combat with the enemy while he was stationed in Vietnam.

At a VA neuropsychiatric examination in May 1972, the 
appellant stated that he suffered from a variable amount of 
tension and that his anxiety began when he was in combat in 
Vietnam.  The appellant indicated that: he spent one year in 
Vietnam; he was trained as a combat engineer but was assigned 
to machine gun duty on convoys; he was involved in combat; 
and, during his third month in Vietnam, he was with a unit 
which was over-run and he had to be evacuated by helicopter.  
The appellant told the examiner that the experience in 
Vietnam was what began his anxiety.  On mental status 
examination, the appellant complained of subjective anxiety.  
He had marked tremor on extension of his fingers.  There were 
no signs of depression.  His stream of thought and speech was 
spontaneous, relevant, coherent, and not tangential.  The 
appellant was well-oriented to time, place, and person.  
There was no clouding of the sensorium.  There were no signs 
of psychosis, no delusions, hallucinations, or indications of 
disorganized thought.  Affect was appropriate.  Memory for 
recent and past events was intact.  The appellant seemed to 
show an above average intelligence, with a good vocabulary 
and fund of information.  His judgment was intact.  The 
diagnosis was "psychoneurosis characterized by anxiety 
(combat reaction)."

The decision section of the RO's July 1972 rating decision 
stated that the appellant's psychoneurosis had been diagnosed 
for the first time after his separation from active service.

In a February 2001 statement, the appellant's former 
representative argued that the RO's July 1972 denial of 
service connection for a nervous condition (acquired 
psychiatric disorder) necessarily involved clear and 
unmistakable error because the rating decision's list of the 
appellant's non-service connected disabilities included 
"anxiety reaction".  The former representative asserted 
that the listing of anxiety reaction as a disability for 
which service connection was not in effect showed that in 
July 1972 the RO misrepresented the diagnosis rendered by the 
VA neuropsychiatric examiner in May 1972.  As such, the RO 
was making an erroneous finding of fact as to the VA 
examiner's diagnosis of the appellant's psychiatric condition 
in May 1972.  The former representative pointed out the VA 
examiner's diagnosis had been "psychoneurosis characterized 
by anxiety (combat reaction)."  The appellant's former 
attorney has argued that it was clear and unmistakable error 
for the RO not to grant service connection for an acquired 
psychiatric disorder when a VA examiner's diagnosis included 
"combat reaction."  The Board respectfully disagrees.

The Board first notes that the clear implication of the RO's 
statement in the decision section of the July 1972 rating 
decision that the appellant's psychoneurosis was first 
diagnosed after service was that the RO had found that, in 
the appellant's case, there had not been onset of a chronic 
acquired psychiatric disorder while the appellant was on 
active duty.  The RO's finding that the appellant did not 
have onset of a chronic acquired psychiatric disorder in 
service could not involve clear and unmistakable error when 
his service medical records did not show any complaint by him 
of anxiety or other psychiatric symptoms after he left 
Vietnam in May 1971 or during the balance of his active 
service until his separation from service in February 1972, 
because the argument advanced by the appellant's former 
accredited representative amounts to no more than a simple 
disagreement as the way the RO evaluated the evidence, which 
cannot constitute clear and unmistakable error.  See Damrel; 
Russell, supra.

In other words, it was not claimed that the applicable laws 
and regulations were not correctly applied.  Instead, and in 
the Board's opinion, these allegations regarding the claimed 
clear and unmistakable error are essentially tantamount to 
mere disagreement as to how the facts were weighed or 
evaluated by the RO.  These general contentions are without 
merit, for purposes of the present claim, because they only 
advance arguments that cannot be considered clear and 
unmistakable, in that they do not conform to the Court's 
requirement to "assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell, at 313, 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 
Vet. App. 40 (1993).

As for the former representative's argument based on the VA 
neuropsychiatric examiner's inclusion of "combat reaction" 
in the diagnosis of psychoneurosis (that it was clear and 
unmistakable error not to grant the service connection claim 
when there was a post-service diagnosis of a "combat 
reaction"), DSM's 1952 Edition, which was incorporated into 
38 C.F.R. §§ 4.125, 4.126 at the time of the July 1972 rating 
decision, listed the diagnosis of gross stress reaction due 
to either combat stress or civilian catastrophe stress as a 
"transient situational personality disorder".  Thus, even 
if a finding of fact had been made by the RO in July 1972 
based on the report of the May 1972 VA examination that the 
appellant had a gross stress reaction due to combat, service 
connection would not have been in order because service 
connection may not be granted for a personality disorder, see 
38 C.F.R. § 3.303(c) (1972), nor would a grant of service 
connection have been appropriate for a "transient" 
psychiatric disorder as opposed to a chronic disorder.

Furthermore, to the extent that the VA neuropsychiatric 
examiner in May 1972 was basing a diagnosis, at least in 
part, on an assumption that the history of having engaged in 
combat in Vietnam which the appellant provided to him was 
accurate, the RO was not bound to accept the examiner's 
assumption that the appellant had engaged in combat in 
Vietnam.  The RO, not the VA neuropsychiatric examiner, was 
properly the finder of fact on the question of fact whether 
the appellant engaged in combat in Vietnam, and the RO made 
no such finding of fact in the July 1972 rating decision.  
(As noted above, by virtue of the affirmance by the Court of 
the Board's March 23, 2001, decision, it is the law of this 
case that the appellant did not engage in combat with the 
enemy in Vietnam.)  Therefore, by not finding that in July 
1972 the appellant had an acquired psychiatric disorder 
related to combat in Vietnam, the RO was not committing clear 
and unmistakable error, when the evidence of record included 
the appellant's separation document and service personnel 
records, which did not show the appellant's participation in 
combat.

In sum, the Board concludes that the July 1972 rating 
decision, which denied entitlement to service connection for 
a nervous condition (acquired psychiatric disorder) and did 
not find that the appellant incurred combat reaction service 
did not involve any error, much less clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a) (2008).  The Board finds 
that a properly pleaded claim of clear and unmistakable error 
has not been presented, and the claim must be denied because 
of an absence of legal merit or lack of entitlement under the 
law.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, in Sabonis v. Brown, 6 Vet. App. 426, 430, the 
Court held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of clear and 
unmistakable error in a rating decision is the appellant's 
failure to plead clear and unmistakable error with the 
specificity required by Fugo, 6 Vet. App. 40, the remedy is 
dismissal without prejudice, and not denial.  The appellant's 
arguments, made through his former representative, amount to 
no more than a dispute over how the RO (and to a lesser 
extent the examiner) weighed the evidence in his claim.  
Inasmuch as Fugo held that a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication 
does not meet the restrictive definition of clear and 
unmistakable error, the Board will dismiss the appellant's 
claim.




ORDER

The claim of clear and unmistakable error in the July 1972, 
rating by the agency of original jurisdiction, that denied 
entitlement to service connection for a nervous disorder 
(acquired psychiatric disorder), is dismissed without 
prejudice.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


